Citation Nr: 1505734	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1980 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2011 decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for a left ankle condition.

In November 2013, the Board remanded this matter for additional medical inquiry.  The matter has been returned to the Board for further review.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the December 2013 supplemental statement of the case (SSOC).  


REMAND

In its November 2013 remand, the Board requested an examination of the Veteran's left ankle, and an opinion regarding whether the Veteran injured his left ankle prior to service, and if so, whether the disorder was aggravated by service.  In response, the Veteran underwent VA compensation examination in December 2013.  

In the December 2013 report, the examiner noted that the Veteran had experienced a previous fracture of his left ankle.  The examiner noted private x-ray evidence dated in November 2011 of "remote trauma" (the private report also notes an "old avulsion fx distal tibia").  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

But the examiner did not address whether the fracture occurred prior to service, and was aggravated therein, or was incurred during service.  As such, a remand for an addendum opinion is necessary.  Stegall v. West, 11 Vet. App. 268, 270-271 (1998).

Moreover, the electronic claims file contains a cover letter to the Veteran indicating that a SSOC was issued to the Veteran in January 2013.  The SSOC is not of record, however.  That SSOC should be included in the record.  

It is noted that there is some confusion surrounding the existence of VA medical records dated from December 2011 to March 2012.  The Appeals Management Center requested any such records of treatment from the Columbus outpatient treatment clinic and was informed that none exist.  This is consistent with a March 2012 letter from a VA social worker to a probation service.  The social worker noted that the information was being provided in accordance with the probation service's request.  It was specifically noted that the Veteran was enrolled at the Chalmers P. Wylie VA Ambulatory Care Center, but "has not received any VA services since 12/17/2010."  The Veteran asserted in a January 2014 statement that it is not his fault that the Board "lost my records for the period Dec. 1, 2011 to Mar. 20, 2012."  As it is possible the Veteran may have sought treatment at another VA facility, on remand, the Veteran should be asked to identify any other VA facility at which he sought treatment for the left ankle from December 2010 to March 2012.  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent such records are dated in March 2013.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding medical records that are relevant to his claim, including any records pertaining to treatment of an ankle injury prior to service and any treatment after discharge from active service.  

Also request that the Veteran identify any VA medical facility, other than the Chalmers P. Wylie Ambulatory Care Center, at which he sought treatment for the left ankle from December 2010 to March 2012.  Then take any additional development action that is deemed warranted.  

2.  Associate with the claims file copies of VA medical records dating from March 2013 to the present.  If no further treatment records exist, the claims file should be documented accordingly.

3.  Associate with the record a complete copy of the January 15, 2013 supplemental statement of the case.

4.  The Veteran's case should again be made available to the December 2013 VA examiner (or a suitable substitute) for review and elaboration of the report and opinion addressing the service connection claim for a left ankle disorder.  The examiner should consider the evidence of an old fracture a current residual of an old injury.  The examiner should then address the following inquiries:

(i) is it clear and unmistakable (obvious, manifest, and undebatable) that a left ankle injury or disease pre-existed active service? 

(ii) if so, is it clear and unmistakable (obvious, manifest, and undebatable) that a pre-service left ankle injury or disorder WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase in disability was due to the natural progress? 

(iii) if a response to (i) or (ii) above is negative, is it at least as likely as not (a probability of 50 percent or greater) that any current left ankle disorder began in or is related to an injury or disease in service?

(iv) if it is clear and unmistakable that a left ankle injury or disease pre-existed service but it is not clear and unmistakable that such injury or disease was not aggravated during service or that any increase in disability was due to the natural progress, then is it at least as likely as not (a probability of 50 percent or greater) that a current left ankle disability is related to the left ankle injury or disease that was aggravated during service.

Please note that certain evidence in the Veteran's service treatment records (STRs) indicates that the Veteran injured his left ankle prior to active duty. 

If the December 2013 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

5.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  After all the above development has been completed, readjudicate the claim on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand. If the issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




